DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 

This Office Action is in response to the paper filed October 14, 2021.  Claim 7 has been amended.  Claims 7 and 15 are currently pending and under examination.

	This Application is a continuation of U.S. Application No. 11/750128, filed May 17, 2007; which claims benefit of priority to provisional application No. 60/801266, filed May 18, 2006, and benefit of priority to provisional application No. 60/895405, filed March 16, 2007.




Withdrawal of Rejections:


	The rejection of claims 7 and 15 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, is withdrawn.
	The rejection of claims 7 and 15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is withdrawn.
	The rejection of claims 7 and 15 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Eskeland et al., in view of Lee et al., and further in view of USDA, as evidenced by Colker, is withdrawn.



New Rejections Necessitated by Amendment:

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 as amended recites that the composition comprises “at least 1 ng of follistatin per mg of composition” and avian egg yolk membrane.  This claim is indefinite, because it is unclear what amount of the total composition is intended to be administered, and thus what amount of follistatin is included in the composition.  For example, is 1 mg of the composition intended to be administered, and thus at least 1 ng of follistatin administered, or may any amount of the composition be administered (e.g. 0.00001 mg or 1000 g) as long at the at least 1 ng follistatin per 1 mg composition ratio is maintained.  Additionally, is at least 1 ng follistatin per mg of the composition administered during the total cumulative treatment (e.g. over the course of 10 days at 2 doses per day), or is there at least 1 ng follistatin administered per mg of composition in a single dose (e.g. once per day).  



Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 7 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Eskeland et al. (IDS; US 5,641,517; Published 1997), in view of Lee et al. (US 2002/0157126; Published 2002 – Previously Presented), as evidenced by Volker et al. (EP 2883461; Published 2015).
Eskeland et al. teach the administration of a composition comprising dried, fertilized avian eggs, including chicken, duck, and ostrich eggs, which are free of viable pathogens (Col. 1, Lines 39-51; Col. 2, Lines 54-60; Col. 3, Lines 22-30).  The composition can further comprise a pharmaceutically acceptable ingredient (Col. 3, Lines 1-21).  As Eskeland et al. teach the preparation of whole eggs, the composition inherently comprises egg yolk membrane (Col. 2, Lines 42-44).  Additionally, the composition inherently comprises follistatin, as fertilized avian eggs comprise follistatin, including 16-33 µg/mg (0.015-0.03 ng/mg) follistatin per egg (white + see Volker et al., Para. 8).  The composition includes about 1 to about 50 g fertilized dried avian egg administered daily (claim 1, 7-10).  
While a composition comprising at least 1 ng of follistatin per mg of composition is claimed, as noted in the indefiniteness rejection above, no administered dosage is claimed, thus rendering the intended dosage unclear.  As such, the amount of follistatin recited by Eskeland et al. is deemed to be encompassed within the presently recited amount.  Alternatively, it would have been obvious to one of ordinary skill in the art to administer about 1 to about 50 g fertilized dried avian egg as taught by Eskeland et al. with an appropriate concentration of carriers, excipients, and additives (Col. 3, Para. 1), to provide a composition comprising follistatin and avian egg yolk membrane suitable for administration and delivery of the follistatin.  
As Eskeland et al. teach administration of a composition containing the components as claimed, and as the composition cannot be separated from its properties, the composition is a sports nutrition composition.
Eskeland et al. teach that the composition is administered to a subject, including to enhance body testosterone levels (Col. 1, Lines 39-45).  However, Eskeland et al. do not specifically teach that the composition is administered to a subject for increasing muscle mass.
Lee et al. teach that muscle mass can be increased in a eukaryotic organism by administration of an agent that affects myostatin signal transduction, including follistatin (Title; Abs.; Para. 121, 363).  
It would have been obvious to one of ordinary skill in the art to combine the teachings of Eskeland et al. and Lee et al., because both teach the administration of a composition that includes follistatin.  It is known in the art as taught by Lee et al. that administration of follistatin to a subject increases muscle mass in that subject.  It would have been obvious to one of ordinary 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Eskeland et al. and Lee et al. to provide a method for increasing muscle by administering to a subject a sports nutrition composition comprising follistatin and avian egg yolk membrane, wherein the avian egg yolk membrane is dehydrated and free of viable pathogens, and wherein the composition comprises at least 1 ng of follistatin per mg of composition (Claim 7).  The composition further comprises a pharmaceutically acceptable ingredient (Claim 15).


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 7 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,835,576.  Although the claims at issue are not identical, they are not patentably distinct from each other because both encompass a method of increasing muscle mass in an individual, comprising providing and administering a composition .  


Response to Arguments

Applicant urges that the newly added limitation is not obvious over Eskeland et al. and Lee et al.  
Applicant’s arguments have been fully considered but have not been found persuasive.
As noted above, the newly added limitation regarding the amount of follistatin is indefinite as currently recited, and new rejections which address this limitation have been set forth above.
To overcome the current indefiniteness and art rejections, it is suggested that a limitation indicating the total mass of the composition per dose be recited.  For example, comprising at least 1 ng of follistatin per mg of the sports nutrition composition, wherein X mg of the sports nutrition composition is administered per day. 


Conclusion

No claims are allowable.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274. The examiner can normally be reached Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 




/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653